On Petition for Rehearing.
PER CURIAM.
We have authorized the entry of an order denying the petition for rehearing filed by plaintiff Armour and also denying the petition for rehearing filed by defendant Williams.
We invite the attention of the District Court to the matter of costs in that Court. We stated in our opinion that defendants should have been awarded costs without offsets, but we would defer to the trial court in that respect.
On the petition for rehearing, Williams points out that paragraph 9 of the judgment seems to authorize an offsetting of plaintiffs’ costs in defending the first counterclaim. This was for a declaratory judgment of invalidity and non-infringement. Although in form dismissed, the counterclaim was in effect sustained by the Court’s holding of invalidity of the patent in suit.
If a differentiation can be made as to costs in defending the first and second counterclaims, it is clear there should be no offset as to the defense of the first counterclaim.